EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Any use of the word, “Korean” in the specification (e.g., in paragraphs [0001] and [0006]) is presumed to refer only to the Republic of Korea, and not to the Democratic People’s Republic of Korea.

The drawings of March 4, 2020 are hereby accepted as FORMAL.

Tsuzuki et al (‘532), cited herewith, is of general interest for the disclosure in Figure 5, which shows a sensor holder 43, a sensor 41, claws 53, and retainer claws 59.  In Tsuzuki et al (‘532), also, please note the mention of “hook” in column 7, lines 35-40, and in column 8, lines 15-24.

Li (‘281), cited herewith, is of general interest for the arrangement illustrated in drawing Figure 1.

Daniel (‘471), cited herewith, is of general interest for the arrangements illustrated in drawing Figure 3 and in drawing Figure 5.

Ho et al (‘756), cited herewith, is of general interest for the arrangement illustrated in drawing Figure 3A, and for the mentions of hooks in each of paragraphs [0011], [0021], [0024], and [0025].

Chang et al (‘819), cited herewith, is of general interest for the arrangements illustrated in drawing Figure 3 and in drawing Figure 4.

Villiere et al (‘187), cited herewith, is of general interest for the arrangement illustrated in drawing Figure 1.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A sensor apparatus for a vehicle, comprising:  2a protector inserted into an insertion hole of a deck of the vehicle, the protector 3comprising protector hooks formed thereon; 4a holder inserted into the insertion hole and coupled to the protector so as to be 5constrained by the protector hooks, the holder comprising holder hooks formed so as to be 6hooked to an inner surface of the deck; and 7a sensor coupled to the holder.”  (Bold added).
With respect to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-12 depends ultimately from allowable, independent claim 1, each of dependent claims 2-12 is allowable for, at least, the reasons for which independent claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648